                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

-vs-                                                    DECISION and ORDER

                                                       07-CR-6032-CJS-1
ANDRE WILLIAMS,                                        18-CV-6134 CJS
                             Defendant



                                  APPEARANCES

For Defendant:               Andre Williams, Pro se
                             16114-055
                             Allenwood Low Federal Correctional Institution
                             P.O. Box 1000
                             White Deer, Pennsylvania 17887


For the United States:       Robert Marangola
                             Office of the United States Attorney
                             100 State Street
                             Room 620
                             Rochester, New York 14614



                                  INTRODUCTION

         Now before the Court is Andre Williams' ("Defendant" or "Williams"") pro se

application to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. §

2255. The application is denied, as it is untimely and fails to state a meritorious

claim.



                                              1
